Exhibit 10.2



SECOND AMENDMENT TO

CREDIT CARD PROGRAM AGREEMENT

    This SECOND AMENDMENT TO CREDIT CARD PROGRAM AGREEMENT, dated as of June 1,
2005, (this "Amendment") is made and entered into as of May 19, 2006, by and
among Federated Department Stores, Inc., a Delaware corporation, ("FDS"), FDS
Bank, a federally-chartered stock savings bank ("FDS Bank"), FACS Group, Inc.,
an Ohio corporation ("FACS"), Macy's Department Stores, Inc., an Ohio
corporation ("Macy's"), Bloomingdale's, Inc., an Ohio corporation
("Bloomingdale's"; and together with FDS, FDS Bank, FACS and Macy's, the "FDS
Companies"), and Department Stores National Bank, a national banking association
(as assignee of Citibank, N.A., a national banking association) ("Bank").

    WHEREAS, the FDS Companies and Bank are parties to that certain Credit Card
Program Agreement dated, as of June 1, 2005, as amended by the First Amendment
to Credit Card Program Agreement and the letter agreement, each dated as of
October 24, 2005 (the "Program Agreement");

    WHEREAS, the parties hereto have agreed to permit the sale, pursuant to the
Purchase Agreement, of those May Assets (as defined in the Purchase Agreement)
and May Liabilities (as defined in the Purchase Agreement) relating to May
Accounts (as defined in the Purchase Agreement) that have been converted from
May Co. credit Systems to FACS Group, Inc. credit Systems prior to the Third
Closing Date (as defined in the Purchase Agreement); and

    WHEREAS, the parties hereto desire to amend the Program Agreement in
accordance with Section 18.5 of the Program Agreement.

    NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

        1. Defined Terms.

Capitalized terms used without definition in this Amendment have the meanings
assigned to them in the Program Agreement.



        2.

References to May Accounts. All provisions of the Program Agreement (including
the Schedules thereto) referring to the "May Accounts," the "May Purchase
Price," the "Third Closing," the "Third Closing Date" and the "Final Third
Closing Statement" shall apply mutatis mutandis to the "Converted May Accounts,"
the "CM Purchase Price," the "CM Closing," the "CM Closing Date" and the "Final
CM Closing Statement" (in each case, as defined in the Purchase Agreement),
respectively; provided, however, that references to the "Third Closing" in the
definition of "Adverse Sales Development" and Section 16.2(d)(iv) of the Program
Agreement shall apply solely to such closing and not to the CM Closing. All
provisions of the Program Agreement referring to the "May Accounts," the "May
Purchase Price", the "Third Closing," the "Third Closing Date" and the "Final
Third Closing Statement" shall continue to apply thereto as set forth in the
Program Agreement, but references to the "May Accounts" shall be deemed to
exclude "Converted May Accounts."



        3. Amendment of Section 2.2(b).

Section 2.2(b) of the Program Agreement is hereby amended by adding the
following text at the end of such Section:



> > "For the avoidance of doubt, from the CM Closing Date until the Third
> > Closing Date, Bank shall not have the right to issue, offer or market a
> > Credit Card bearing the following names of FDS retail divisions or have any
> > other rights hereunder with respect to the offering of any products or
> > services with respect to such FDS retail divisions: (a) Robinson's-May, (b)
> > Meier & Frank, (c) Foley's , (d) Marshall Fields ,(e) Lord & Taylor and (f)
> > David's Bridal."

        4. Amendment of Section 9.3(a).

Section 9.3(a) of the Program Agreement is hereby amended by adding the
following text at the end of such Section:



> > "Except to the extent paid pursuant to the previous sentence, not later than
> > 10 A.M. (Eastern time) on each Business Day, Bank shall pay to FDS Bank an
> > amount determined in accordance with Schedule 9.3(a)(i)."

        5. Amendment of Section 17.1.

Section 17.1(f) of the Program Agreement is hereby amended by replacing such
section in its entirety with the following text:



> > "(f) any Solicitation Materials distributed by an FDS Company and not (i)
> > approved by the Operating Committee or (ii) provided by Bank;".

        6. Amendment of Section 17.2.

            (a) Section 17.2 of the Program Agreement is hereby amended by
adding "(direct or indirect)" after the word "damages" in the portion of the
sentence that is before clause (a) of Section 17.2.

            (b) Section 17.2(g) of the Program Agreement is hereby amended by
replacing the words "any third party" with the words "any Governmental Authority
or other third party".

        7. Amendment of Schedule 1.1(e).

Schedule 1.1(e) of the Program Agreement is hereby amended by replacing such
Schedule in its entirety with Schedule 1.1(e) attached hereto.



        8. Amendment of Schedule 1.1(f).

Schedule 1.1(f) of the Program Agreement is hereby amended by replacing such
Schedule in its entirety with Schedule 1.1(f) attached hereto.



        9. Amendment of Schedule 1.1(k).

Schedule 1.1(k) of the Program Agreement is hereby amended by replacing such
Schedule in its entirety with Schedule 1.1(k) attached hereto.



        10. Amendment of Schedule 1.1(l).

Schedule 1.1(l) of the Program Agreement is hereby amended by replacing such
Schedule in its entirety with Schedule 1.1(l) attached hereto.



        11. Amendment of Schedule 4.8(b)(ii).

Schedule 4.8(b)(ii) of the Program Agreement is hereby amended by replacing such
Schedule in its entirety with Schedule 4.8(b)(ii) attached hereto.



        12. Amendment of Schedule 9.3(a).

Section (a) of Schedule 9.3(a) of the Program Agreement is hereby amended by
replacing such section in its entirety with the following text:



> > "(a) Monthly Net Credit Sale Share: The compensation payable to FDS on a
> > monthly basis shall be reduced by an amount equal to the product of the
> > aggregate Net Credit Sale Share paid to FDS Bank pursuant to Schedule
> > 9.3(a)(i) during the preceding Fiscal Month multiplied by the annualized
> > Funding Cost for such Fiscal Month, divided by 360, and multiplied by 20."

        13. New Schedule 9.3(a)(i).

The Program Agreement is hereby amended by adding a new Schedule 9.3(a)(i)
attached hereto.



        14. Amendment of Schedule 9.3(c).

Schedule 9.3(c) of the Program Agreement is hereby amended by adding the
following new clause (v) at the end thereof:



> > "(v) For the avoidance of doubt, the parties acknowledge and agree that all
> > May Accounts shall be covered by and subject to the provisions of this
> > Schedule 9.3(c) from and after the Third Closing Date."

        15. Waiver of Compliance with Section 2.2(d).

Bank hereby waives compliance by FDS or any of its Affiliates with Section
2.2(d) of the Program Agreement solely with respect to the issuance by FDS Bank
of FDS Debit Cards to customers whose Credit Card Applications have been
declined by Bank in accordance with the terms and provisions of the Program
Agreement, provided that in the event FDS or any of its Affiliates determines
and communicates in writing to the OTS its decision not to offer, issue or
market any of the FDS Debit Cards in furtherance of the implementation of the
business plan of FDS Bank (which FDS or one of its Affiliates shall do as
promptly as practicable following such determination), such waiver shall no
longer apply and the provisions of Section 2.2(d) shall continue to apply to FDS
and its Affiliates following the date hereof. At the request of FDS, the FDS
Companies and Bank shall engage in discussions regarding mutually agreeable
extensions of the scope of the waiver of Section 2.2(d).



        16. Capacity; Authorization; Validity.

            (a) FDS hereby represents and warrants to Bank as of the date
hereof:

                (i) Each FDS Company has all necessary corporate or similar
power and authority to (A) execute and enter into this Amendment and (B) perform
the obligations required of such FDS Company hereunder and the other documents,
instruments and agreements to be executed and delivered by such FDS Company
pursuant hereto.

                (ii) The execution and delivery by the FDS Companies of this
Amendment and all documents, instruments and agreements executed and delivered
by the FDS Companies pursuant hereto, and the consummation by the FDS Companies
of the transactions specified herein, have been duly and validly authorized and
approved by all necessary corporate or similar actions of the FDS Companies.

                (iii) This Amendment (A) has been duly executed and delivered by
the FDS Companies, (B) constitutes the valid and legally binding obligation of
the FDS Companies, and (C) is enforceable against the FDS Companies in
accordance with its terms (subject to applicable bankruptcy, insolvency,
reorganization, receivership or other laws affecting the rights of creditors
generally and by general equity principles including those respecting the
availability of specific performance).

        (b) Bank hereby represents and warrants to the FDS Companies as of the
date hereof:

                (i) Bank has all necessary corporate or similar power and
authority to (A) execute and enter into this Amendment and (B) perform the
obligations required of it hereunder and the other documents, instruments and
agreements to be executed and delivered by Bank pursuant hereto.

                (ii) The execution and delivery by Bank of this Amendment and
all documents, instruments and agreements executed and delivered by Bank
pursuant hereto, and the consummation by Bank of the transactions specified
herein, has been duly and validly authorized and approved by all necessary
corporate or similar actions of Bank.

                (iii) This Amendment (A) has been duly executed and delivered by
Bank, (B) constitutes the valid and legally binding obligation of Bank and (C)
is enforceable against Bank in accordance with its terms (subject to applicable
bankruptcy, insolvency, reorganization, receivership or other laws affecting the
rights of creditors generally and by general equity principles including those
respecting the availability of specific performance).

        17. Effect of Amendment.

This Amendment is hereby incorporated into and made a part of the Program
Agreement. Except as amended by this Amendment, all terms and provisions of the
Program Agreement shall continue and remain in full force and effect and binding
upon the parties thereto.



        18. Binding Effect.

This Amendment shall be binding in all respects and inure to the benefit of the
successors and permitted assigns of the parties hereto.



        19. Governing Law.

This Amendment and all rights and obligations hereunder, including matters of
construction, validity and performance, shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
to be performed within such State and applicable federal law.



        20.

Counterparts/Facsimiles. This Amendment may be executed in any number of
counterparts, all of which together shall constitute one and the same
instrument, but in making proof of this Amendment, it shall not be necessary to
produce or account for more than one such counterpart. Any facsimile of an
executed counterpart shall be deemed an original.



    IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to
be duly executed as of the date first above written.

 

DEPARTMENT STORES NATIONAL BANK

     

By: /s/ Douglas C. Morrison

 

    Name: Douglas C. Morrison

 

    Title:

         

FEDERATED DEPARTMENT STORES, INC.

     

By: /s/ Dennis J. Broderick

 

    Name: Dennis J. Broderick

 

    Title: Senior Vice President, General Counsel and Secretary

         

FDS BANK

     

By: /s/ Susan R. Robinson

 

    Name: Susan R. Robinson

 

    Title: Treasurer

         

FACS GROUP, INC.

     

By: /s/ Bradley R. Mays

 

    Name: Bradley R. Mays

 

    Title: Vice President

         

MACY'S DEPARTMENT STORES, INC.

     

By: /s/ Bradley R. Mays

 

    Name: Bradley R. Mays

 

    Title: Vice President

         

BLOOMINGDALES, INC.

     

By: /s/ Bradley R. Mays

 

    Name: Bradley R. Mays

 

    Title: Vice President